         Case 1:18-cv-00443-LY Document 105 Filed 07/11/19 Page 1 of 2
                          .                                          S
                                                                                             HLED
                         THE UNITED STATES DISTRICT COURT                           2UI9JtJL II   PM 2:39
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY                                §
     Plaintiff                                  §
                                                §
v.                                              §          CASE NO. 1:18-CV-00443-LY
                                                §
INTERNATIONAL BUSINESS MACHINES                 §
CORPORATION                                     §
     Defendant                                  §

                                           ORDER

       CAME ON to be considered the Joint Stipulations and Motion for Leave of Plaintiff

Jonathan Langley and Defendant International Business Machines Corporation's (IBM) to

extend the deadline for Plaintiff Langley's Response to Defendant IBM's Motion to Exclude

Expert Report and Testimony of Rhoma Young (Docket No. 89), Plaintiff Langley's Response to

Defendant IBM's Motion to Exclude Expert Report and Testimony of Daniel Kuang (Docket No.

93), IBM' s Reply to Plaintiff's Responses to subject Motions, and Plaintiff Langley's Reply to

Defendant IBM's Opposition to Plaintiff's Motion to Compel Requests for Production and

Depositions and for Leave to Exceed Ten Depositions and to Extend the Discovery Period

(Docket No. 96). The Court grants the requested leave to extend such deadlines as follows.

       It is therefore, ORDERED, ADJUDGED, AND DECREED that the deadline for Plaintiff

Langley to respond to Defendant IBM's Motion to Exclude Expert Report and Testimony of

Rhoma Young (Docket No. 89) shall be Friday, July 12, 2019.

       It is therefore, ORDERED, ADJUDGED, AND DECREED that the deadline for

Defendant IBM to file a Reply to Plaintiff Langley's expected Response to Defendant IBM's

Motion to Exclude Expert Report and Testimony of Rhoma Young (Docket No. 89) shall be

Tuesday, July 23,2019.
         Case 1:18-cv-00443-LY Document 105 Filed 07/11/19 Page 2 of 2
                              .                                     S
       It is therefore, ORDERED, ADJUDGED, AND DECREED that the deadline for Plaintiff

Langley to respond to Defendant IBM's Motion to Exclude Expert Report and Testimony of

Daniel Kuang (Docket No. 93) shall be Friday, July 12, 2019.

       It is therefore, ORDERED, ADJUDGED, AND DECREED that the deadline for

Defendant IBM to file a Reply to Plaintiff Langley's expected Response to Defendant IBM's

Motion to Exclude Expert Report and Testimony of Daniel Kuang (Docket No. 93) shall be

Tuesday, July 23,2019.

       It is therefore, ORDERED, ADJUDGED, AND DECREED that the deadline for Plaintiff

Langley to submit a Reply brief in response to Defendant IBM's Opposition to Plaintiff's Motion

to Compel Requests for Production and Depositions and for Leave to Exceed Ten Depositions

and to Extend the Discovery Period (Docket No. 96) shall be Friday, July 12, 2019.

       SIGNED this    1   )   day of               ,2019.




                                               2
